DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/22 is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-4, 8-10 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record indicated in the previous Office Action teach some features of the claimed invention. However, the prior arts of record do not teach acquiring a downlink signal that is periodically transmitted by the electronic equipment the downlink signal comprising a Synchronization Signal Block (SSB) or a Channel State Information Reference Signal (CSI-RS); based on a phase angle of the downlink signal, estimating an Angle of Arrival (AOA) of the downlink signal; estimating a relative location of the user equipment based on the downlink signal and the estimated AOA. wherein the relative location of the user equipment is a location relative to a location of the electronic equipment, and wherein the relative location corresponds to a distance between the electronic equipment and the user equipment that is estimated by the electronic equipment based on a reception power of the downlink signal; and estimating an actual location of the user equipment based on the estimated relative location and a location of the electronic equipment that is indicated by geographical location 2 information received from the electronic equipment via at least one of a physical downlink control channel (PDCCHI) or a physical downlink shared channel (PDSCH).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        8/15/22